DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed April 12, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Specification

The amendment filed April 12, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the chemical name added in ¶ [0005] (note that while this copy of the specification will not be entered, the paragraph numbers used the marked up copy of the specification are used for citation purposes for this objection); the deletion of “mango” and addition of “apple” as flavoring agents in ¶ [0037] and the additional text in the last line of the table at ¶ [0046].
In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). MPEP 2163 Here even if such a person recognized that errors were present, it would not be clear if the name or abbreviation was the error and as such, the appropriate correction would not be recognized. The full length chemical names added to the disclosure were not located elsewhere in the disclosure as originally filed and thus constitute new matter.
The deletion of “mango” and the inclusion of “apple” as the flavoring agent also constitutes new matter. The deletion of mango changes the scope of the original disclosure by eliminating what was initially filed as being a specific flavoring agent particularly contemplated. Neither the specification nor claims as originally filed disclosed apple as possible flavoring agent.
The added text in the table does not appear to be present elsewhere in the specification of claims as to the “analyzes” (multiple analysis rather than to carry out an analysis?) that are performed during validation.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112 – New Matter 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 32, 37 and 40 – 42 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This new matter rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 10, 2020 and those set forth herein.

Paragraph [0058] of the specification as originally filed is cited as support for the 99.4% or greater purity limitation. However, this table does not provide sufficient support and based on the table itself, the reported impurity level relates to the composition as a whole while the amended claim limitation of refers to the purity level of just the cannabidiol ingredient. The corn oil and excipient(s) present can also contain impurities that would be included in either or both of “inespecific [sic] individual impurities” and “total impurities” as why some specific impurities are recited, these items encompass any impurities from any of the ingredients present. In contrast to other values in the tables such as biological contamination that use greater than or less than symbols, the reported impurity levels contain no such symbols. Even if the impurity limits in the table were in reference to the composition as a whole, support for the claim language of greater than 99.4% purity would require that the levels specified by less than or equal to the recited amounts but they are not. The remarks reference a typographical error in this table that was changed from the initial international filing but the original filing does not contain greater than or less than symbols in relation to the amount of impurities. But even that the total impurities of 0.60% was disclosed, that still does not support the use of a CBD ingredient with greater than or equal to 99.4% as recited in amended claim 30. 
The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to additional locations and 

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Amended claim 32 requires a heating step to dissolve the CBD, following by addition of the excipient and homogenizing. When such a heating step is employed, the disclosure as originally filed discloses that the solution is cooled prior to excipient addition (see ¶ [0052] of the PGPub of the instant application). Claim 32 encompasses preparation processes in which the excipients are added without cooling and therefore the claim contains new matter.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30, 32, 37 and 40 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zuardi et al. (J PyschoPharm, 2009) in view of Kottayil et al. (US 2006/0160888) and Robson et al. (WO 2009/013506).
Zuardi et al. discloses the administration of cannabidiol for the treatment of psychosis of Parkinson’s disease (title). CBD appears to be neuroprotective (p 980, col 1, ¶ 3) and has been shown to have anxiolytic and antipsychotic-effects that is devoid of the typical psychological effects of cannibis in humans (p 980, col 1, ¶ 2). Approximately 99.9% pure CBD powder was dissolved in corn oil and placed inside a gelatin capsule that contained 150 mg of CBD (p 980, col 2, ¶ 2). The dose was increased weekly by 150 mg depending on the clinical response (p 980, col 2, ¶ 2). Administration resulted in no worsening of motor function and decreased the total score on the BPRS (Brief Psychiatric Rating Scale) and on a questionnaire developed to quantify the frequency and severity of sleep disturbances, hallucinations/illusions, delusions, and orientation (¶ bridging p 980 and 981).
The presence of an antioxidant such as BHA is not disclosed.
Kottayil et al. discloses a room temperature stable cannabinoid formulation that in a preferred embodiment is dronabinol in an oil-based carrier contained with a hard gelatin capsule (whole document, e.g., abstract). Antioxidants can be included to stabilize the composition (¶¶ [0026] and [0032]). Among the disclosed antioxidants that can be added to the formulation are BHA, BHT and alpha tocopherol (¶ [0051]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an antioxidant such as BHA into the formulation tested in Zuardi et al.  The person of ordinary skill in the art would 
A dosage form provided as a liquid only and not in a capsule that would contain ingredients excluded from the scope of the claims is not disclosed by either reference.
Robson et al. discloses the use of cannabidiol to prevent or treat neurodegenerative conditions, such as the transmissible neurodegenerative condition of prions (whole document, e.g., abstract and p 1, ln 6 – 10). Plant cannabinoids can be isolated, such that they are essentially pure compounds and essentially free of the other naturally occurring compounds such as other minor cannabinoids, and have a degree of purity up to at least 95% (p 6, ln 19 – 31). Substantially pure forms that can be greater than 99.5% pure as analyzed by area normalization of an HPLC profile can also be used or such that no cannabinoids other than CBD area detectable by HPLC (p 9, ln 12 onward). Solid or liquid dosage forms are suitable disclosed formulations including capsules, sterile solutions or suspensions, solutions or sprays (p 10, ln 21 – p 11, ln 22). Unit dose forms with the quantity of active compound per unit dose varied according to the nature of the active compound and dosage regimen but it will typically be in the range of 0.1 – 500 mg (p 11, ln 24 – 30). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a high purity (e.g., substantially pure) CBD can be used to prepare liquid formulations (e.g., solutions or sprays) that are capable of being orally administered. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected 
As to the concentration of the active agent in mg/mL, the person of ordinary skill in the art would routinely optimize the concentration and thus the total dosage delivered in a particular volume to a subject. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. A higher concentration would allow for a smaller volume to be used to administer the desired dose and/or the same dosage delivered using a smaller volume. There is no evidence of record as to the criticality of the claimed concentration ranges.
The phrase “oral liquid composition” recites the intended use of the claimed liquid composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The compositions of Zuardi et al., Kottayil et al. and Robson et al. can be liquids and capable of being orally 
Claim 32 is a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. Applicants have not presented any evidence the claimed production process results in a different and non-obvious product compared to the prior art.

Regarding the previously applied references that are still used in the new grounds of rejection set forth above, Applicants traverse on the grounds that Zuardi acts to treat Parkinson’s disease with a dosage of 150 mg/day, while the instant claims requires 180 – 220 mg/mL. To achieve the desired dosage in Zuardi, low amounts of drug more than once during the day and/or more than one unit of medicament per turn to achieve the desired dose can be administered. This dosage information in Zuardi does not teach or suggest how to obtain an improved pharmaceutical with high amounts of active pharmaceutical ingredient (API) solubilized in the formulation and Zuardi is silent as to the concentration, excipients, solubility, bioavailability and stability. There is in vivo but this does not occur. Low bioavailability is common for oral dosage forms with slow absorption and low water solubility such as CBD. Bioavailability depends in part of the manufacture form and differences in bioavailability of different forms may have clinical significance. The claimed formulations and disclosed manufacturing process allow an improved composition to be obtained that maintains its physical and chemical characteristics during the intended period of use of the medication. Zuardi does not teach or suggest that corn oil would improve the bioavailability of the API or that this solvent would be able to solubilize CBD in much higher concentration such as above 180 mg/mL. There is no way guarantee that a drug has biological proportionality in the dosage administration and the person skilled in the CBD pharmaceutical formulations will consider that there is a high degree of unpredictability inherent in the technical field. Kottayil and Rossi fail to cure the deficiencies of Zuardi. The room temperature stable oral formulation in Kottayil of agents such as dronabinol with sesame oil and is concerned with capsule manufacture that may contribute to dronabinol degradation and the process takes place at a higher temperature than that recited in claim 32. A most preferred embodiment in Rossi has 3% - 7% THC by weight. Both Kottayil and Rossi are silent as to a composition with 180 – 220 mg/mL CBD. Zuardi, Kottayil and Rossi alone or together do not teach a composition as specified in the amended claims. The state of the art at the time of filing was the preparation of oils in combination with other components in an emulsified system or matric and could not be prepared in sufficiently high concentrations in a simple formulation. The art also teaches that temperatures over 
These arguments are unpersuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., bioavailability, biological proportionality, particular pharmacokinetics, stability over time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Many of the factors discussed in the remarks that allegedly lead to unpredictability are not recited in the claims. The evidence of record does not establish that the claimed formulations show a higher degree of unpredictability in formulation or that the person of ordinary skill in the art would not have a reasonable expectation of success to be able to prepare the formulation as claimed. Only a reasonable and not an absolute expectation of success is required for a prima facie case of obviousness. Arguments without factual support are mere allegations and are not found persuasive. There is no evidence of record that the process of claim 32 results in a different and non-obvious product or that even in a solvent such as corn oil, that concentrations in the claimed range would not have been expected. There is no evidence of record that the temperature (e.g., those in excess of 80°C) and/or the particular oil used is critical and produced unexpected results for the composition. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. "KSR, 550 U.S. at 421, 82 USPQ2d at 1397. MPEP 2141 That Zuardi does not provide a specific concentration and dosing schedule does not mean that the person of ordinary skill would not determine what concentration of CBD to be could be used to deliver the desired therapeutic dose from the information explicitly disclosed by the applied prior art 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Nissa M Westerberg/Primary Examiner, Art Unit 1618